Citation Nr: 1617427	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-37 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a bilateral hip disorder, to include Legg-Perthes disease.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to claimed lumbar spine and bilateral hip disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from October 27, 1981 to November 18, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

This case was last before the Board in February 2013, when it was remanded in order for the Veteran to be scheduled for a Board hearing at his local RO; an April 2013 letter was sent to the Veteran informing him that he was scheduled for a May 2013 hearing at his local RO.  The Veteran was deemed to have failed to appear for that hearing.  Consequently, the case has been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was deemed to have failed to appear for his May 2013 hearing.  The April 2013 letter informing the Veteran of his May 2013 hearing was sent to one address.  On the same date as his scheduled hearing, the Veteran sent a correspondence notifying VA of a change of address; that correspondence was received by VA 6 days after the Veteran's scheduled hearing in May 2013.  In a September 2015 informal hearing presentation, the Veteran's representative pointed out that the Veteran notified VA of an address change and requested that the case be remanded so that the Veteran may be scheduled for another hearing.

In light of the above facts, the Board finds that the Veteran moved prior to receiving the letter notifying him of his hearing in May 2013; the Board further finds that the Veteran was never notified of his May 2013 hearing, and thus he did not fail to appear for a hearing for which he was notified.  Accordingly,  a remand is necessary to provide the Veteran with his requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, consistent with his request in the December 2012 VA Form 9 and his representative's request in September 2015.  Notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

